DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2016/0159311 A1). Yamada discloses an airbag device 10 configured to be disposed in front of an occupant PM in a vehicle V, the airbag device comprising: an inflator (30, 30A) configured to generate gas; 5an airbag 11 that is folded and housed, the airbag being configured to be inflated and deployed by the gas generated by the inflator; and a holding member 45 including an attachment portion (51, 52, 53, 54) to which the inflator is attached, and holding the folded airbag capable of being inflated and deployed from an occupant side opposite the attachment portion, the holding member including an inhibiting portion (e.g., a portion of the ceiling region 46 that covers only the rolled portion (corresponding to the claimed “second folded portion”) of the airbag and does not cover the folded portion (corresponding to the claimed “first folded portion”) of the airbag that is in front of the rolled portion of the airbag – see Fig. 1) that 10covers a part of the folded airbag from the occupant side, the inhibiting portion being configured to partially inhibit initial inflation and deployment of the airbag, wherein the folded airbag includes a first folded portion disposed on a vehicle front side, and a second folded portion adjacent to the first folded portion and disposed on a vehicle rear side (Fig. 1), the inhibiting portion covers only the second folded portion and does not cover the first folded portion, the inhibiting portion has a first region (e.g., a portion of left region 46a that covers only the rolled portion of the airbag and does not cover the folded portion of the airbag that is in front of the rolled portion of the airbag – see Fig. 1) and a second region (e.g., a portion of right region 46b that covers only the rolled portion of the airbag and does not cover the folded portion of the airbag that is in front of the rolled portion of the airbag – see Fig. 1) where inhibiting forces that inhibit the initial inflation and deployment are different from each other, the first region is located on one side in a vehicle width direction, and 20the second region is located on the other side in the vehicle width direction (Figs. 2 and 8-12). The airbag is bellows-folded or tuck-folded in the first folded portion, and is folded in a roll shape in the second folded portion (Fig. 1). The airbag includes a first inflation portion (e.g., the portion of the airbag to the left of inflator 30) configured to be inflated and deployed on one side with respect to the inflator in a vehicle width direction, and a second inflation portion (e.g., the portion of the airbag to the right of inflator 30A) configured to be inflated and deployed on the other side with respect to the inflator in 30the vehicle width direction, the first inflation portion is configured to be inflated and deployed larger than the second inflation portion, the first inflation portion is covered with the first region,30 the second inflation portion is covered with the second region, and the inhibiting force in the first region is smaller than the inhibiting force in the second region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2016/0159311 A1), hereinafter Yamada ‘311, in view of Yamada et al. (US 2019/0283702 A1), hereinafter Yamada ‘702. Yamada ‘311 teaches the limitations of claim 1, as explained above. The airbag in Yamada ‘311 includes a protruding portion 20 that protrudes toward a vehicle rear side when the airbag is inflated and deployed, wherein the protruding portion is covered with the first region. Yamada ‘311 does not teach a second protruding portion. Yamada ‘702 teaches an airbag that includes two protruding portions that protrude toward a vehicle rear side when the airbag is inflated and deployed, wherein one 29 of the protruding portions is inflated larger than the other 32 of the protruding portions. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an airbag as taught by Yamada ‘311 with another, smaller protruding portion, as taught by Yamada ‘702, in order to provide a right oblique-collision arresting plane 39 to arrest/cushion rightward movement of the occupant’s head in an “oblique collision or offset collision” (paragraph 0063). Such a combination of Yamada ‘311 and Yamada ‘702 would result in an invention as recited in claim 5.
Response to Arguments
Applicant's arguments filed on June 22, 2022 with respect to the 35 U.S.C. 102(a)(1) rejection of claim 1 over Yamada et al. (US 2016/0159311 A1) have been fully considered but they are not persuasive.
As explained above, Yamada et al. (US 2016/0159311 A1) meets the new limitation that “the inhibiting portion covers only the second folded portion and does not cover the first folded portion” if a portion of the ceiling region 46 that covers only the rolled portion (corresponding to the claimed “second folded portion”) of the airbag and does not cover the folded portion (corresponding to the claimed “first folded portion”) of the airbag that is in front of the rolled portion of the airbag is taken as corresponding to the claimed “inhibiting portion”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “also the first folded portion…can be inflated and deployed earlier than the second folded portion. Thus, the inhibiting forces in the holding member are also different in a vehicle front-rear direction, and the present invention includes three regions where inhibiting forces that inhibit the initial inflation and deployment are different from each other.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Allowable Subject Matter
Claim 6 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614